Citation Nr: 1616742	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  05-07 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).

(The issue of entitlement to compensation under the provisions of 38 U.S.C. § 1151 for residuals of VA treatment for melanoma of the left shoulder in February 1996 with metastasis to the brain, right lung, and small bowel will be the subject of a separate Board of Veterans' Appeals (Board) decision.)

REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
  

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service with the United States Air Force from February 1981 to September 1984.  He was additionally a member of the Naval Reserves from January 1990 to October 1993, and of the Florida Army National Guard (ARNG) from September 1998 to July 2003.

This matter comes before the Board on appeal from a September 2004 rating decision by VA's St. Petersburg, Florida, Regional Office (RO), which denied entitlement to TDIU.  

The Veteran testified before the Board at a May 2008 hearing conducted at the RO.  A transcript of the hearing is of record.  

This case was previously before the Board in September 2011, at which time the appeal was remanded to the AOJ for further development.  The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Since the May 2008 Board hearing, the Veteran has secured a new representative, who has requested scheduling of a new hearing before a Veterans Law Judge.  In light of the change of representative and the passage of time since the prior hearing, the motion for a second Board hearing is granted.

The Board notes that the attorney-representative has requested some special consideration be afforded the Veteran; a three-way videoconference is necessary to accommodate the geographic diversity of the parties.  The Veteran is located in Florida, and would appear at the St. Petersburg RO.  The attorney wishes to appear at the San Diego, California, RO.  The undersigned is, of course, located at the Board's offices in Washington, DC.

In addition, the Veteran has submitted a VA Form 21-4142 dated in July 2014 and located in the Veterans Benefits Management System (VBMS) for Springs Chiropractic.  These records should be obtained on remand.

In addition, a VA treatment record of December 2010 indicates that the Veteran sought to enroll in the Vocational Rehabilitation program.  Accordingly, any such records should be obtained on remand.
  
Accordingly, the case is REMANDED for the following action:

1. In accordance with the VA Form 21-4142 dated in July 2014, attempt to obtain records from Springs Chiropractic.  If the authorization form has expired, request that the Veteran provide an updated authorization form.  

2. Obtain any VA Vocational Rehabilitation folder/records pertaining to the Veteran.  Efforts to obtain these records must be associated with the claims file and continue until a negative reply is received or it is reasonably determined such records do not exist.

3. After the development requested has been completed, review the expanded record to ensure complete compliance with the directives of this REMAND.  If any action is deficient in any manner, corrective procedures must be implemented at once.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  

5. Then, schedule the Veteran for a hearing before the undersigned Veterans Law Judge via three-way videoconference between the St. Petersburg and San Diego ROs, and the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




